DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This Final Office Action is in reply to the communications filed on 13 June 2022
Claims 1-20 have been canceled.
Claims 21-40 have been added.
Claims 21-40 are currently pending and have been examined.

Claim Objections
Claims 23-24, 32-40 are objected to because of the following informalities:  
Claim 23-24 and 33 depend on canceled claim 1. Appropriate correction is required. For examiner purposes, the examiner construes claims 23-24 to depend on claim 21 and claim 33 to depend on claim 31.	
Claims 32-40 recite “the system of claim 21.” However, claim 21 is a method claim. Appropriate correction is required. For examiner purposes, the examiner construes “the system of claim 21” as “the system of claim 31.”

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 21, 23-31, 33-40 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more, and therefore directed to non-statutory subject matter.  
Under Step 1 of the 2019 Revised Patent Subject Matter Eligibility Guidance (hereinafter “2019 PEG”), the claims fall within the statutory categories (namely, a method and a system).
Under Step 2A Prong 1 of the 2019 PEG, the claims are analyzed to determine whether the claims recite any judicial exceptions including certain groupings of abstract ideas (i.e., mathematical concepts, certain methods of organizing human activity such as a fundamental economic practice, or mental processes).
Claims 21 and 31 recite in part, training a machine learning model to receive, as input, features associated with an active job listing… and generate, as output, a score between zero and one for use in predicting an outcome of the active job listing, wherein training of the machine learning model is based on a plurality of instances of training data, each instance of training data including a label for an historical job listing and a plurality of features associated with the historical job listing, the label for the historical job listing indicating an outcome for the historical job listing and the plurality of features including a first group of features characterizing interactions between applicants to a job described in the historical job listing and a moderator of the historical job listing, a second group of features characterizing attributes of the applicants to the job described in the historical job listing, and a third group of features characterizing attributes of the job described in the historical job listing; providing as input to the trained machine learning model a plurality of features for a first active job listing to generate for the active job listing a first score between zero and one; generating a predicted outcome for the first active job listing based on a comparison of the first score with a predetermined threshold; and presenting, information associated with the first active job listing, the information including the predicted outcome for the first active job listing
As drafted the limitations of claims 21 and 31 are a process that under their broadest reasonable interpretation, fall within the “mathematical concepts” and “certain methods of organizing human activity” groupings of abstract ideas because other than reciting [“a computer implemented”], the series of steps describe mathematical relationships/calculations for “predicting an outcome of the active job listing” and “generate a score” which encompasses mathematical concepts (i.e., mathematical relationships, calculations) and commercial interactions (i.e., marketing or sales activities or behaviors, and business relations.)   See MPEP 2106.04(a)(2)
Applicant’s specification emphasizes in paragraph [0014] Instead, the successful outcomes are predicted using features that characterize interaction between moderators of the jobs and candidates that have applied to the jobs, attributes of the jobs, and/or qualifications of the candidates with respect to the jobs. Historical outcomes associated with the features are collected over a period, and the features and labels representing the outcomes are inputted as training data for a machine learning model. In turn, the machine learning model learns to predict the outcomes given the corresponding features.
[0015] The machine learning model is subsequently applied to additional features for jobs without confirmed outcomes to predict the likelihood of a successful outcome for each job. For example, the machine learning model outputs a score from 0 to 1 representing the probability that a given job results in a successful hire, given the features for the job.
[0016] Scores outputted by the machine learning model are then used to generate performance metrics, insights, recommendations, and/or other output related to delivery and/or use of the jobs in the online system.

As such, the Specification and limitations of claims 21 and 31 when considered as a whole pertains to performing mathematical relationships/calculations for “predicting an outcome of the active job listing” and “generate a score”.   The “generating” step recite a mathematical operation or an act of calculating using mathematical methods to determine a variable or number, e.g., performing an arithmetic operation such as exponentiation may be reasonably characterized as falling within the "mathematical concepts" grouping. In addition, the series of steps describe evaluation processes for predicting an outcome for an active job posting which may be performed by a recruiter/employer. Accordingly, the limitations as recited in the claims are an abstract idea. 

Under Step 2A Prong 2 of the 2019 PEG the claims are analyzed to determine whether the claims recite additional elements that integrate the judicial exception into a practical application.
This judicial exception is not integrated into a practical application. Claims 21 and 31 recite additional elements including an online job hosting service, a user interface, one or more computer memories, one or more computer processors, that perform the claimed steps. Each of the additional limitations is no more than mere instructions to apply the exception using a generic computer component (i.e. the processors, memories). The online job hosting service is merely a database for the active job listing and the user interface merely displays information. The combination of these additional elements is no more than mere instructions to apply the exception using the generic computer components. Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application. The claim is directed to an abstract idea.

 Under Step 2B of the 2019 PEG the claims are analyzed to determine whether the claims recite additional elements that amount to an inventive concept (aka “significantly more”) than the recited judicial exception.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements amount mere instructions to apply the exception using generic computer components. See Specification at [0090], [0091] for descriptions of generic/conventional computing devices and programming.  As such the computing components are used as a tool to perform an abstract idea, as discussed in MPEP 2106.05(f). Similar to claiming the improved speed or efficiency inherent with applying the abstract idea on a computer, in Intellectual Ventures I LLC v. Capital One Bank (USA), 792 F.3d 1363, 1367, 115 USPQ2d 1636, 1639 (Fed. Cir. 2015) & a process for monitoring audit log data that is executed on a general-purpose computer where the increased speed in the process comes solely from the capabilities of the general-purpose computer in FairWarning IP, LLC v. Iatric Sys., 839 F.3d 1089, 1095, 120 USPQ2d 1293, 1296 (Fed. Cir. 2016), the current invention uses a computer system including a processor, memory and user interface in order to improve the speed in predicting an outcome for a job and presenting the information. The online job hosting service merely limits the use of the abstract idea to a particular technological environment.
Considered as an ordered combination, the additional elements of the claims do not add anything further than when they are considered separately. Thus, under Step 2B of the 2019 PEG framework, the claims are ineligible as the claims do not recite additional elements which result in significantly more than the abstract idea itself. 

Dependent claims 23-30, and 33-40 do not add “significantly more” to the abstract idea. 
Claims 23-30 and 33-40, further recite the abstract idea identified in claims 21 and 31 by reciting additional limitations including: 
wherein each instance of training data in the plurality of instances of training data used in the training of the machine learning model is associated with a historical job listing assigned to a common job segment, the job segment selected from the group consisting of: a first job segment representing fee-based job listings for which job applicants are to submit job applications via a resource external to the online job hosting service, a second job segment representing fee-based job listings for which job applicants are to submit job applications via the online job hosting service; and a third job segment representing free job listings that have been ingested from an external resource by the online job hosting service.  
wherein the first active job listing is assigned to a job segment of a plurality of job segments, and providing as input to the trained machine learning model the plurality of features for the first active job listing to generate for the active job listing the first score between zero and one comprises: for the first active job listing, selecting the machine learning model from a plurality of machine learning models, wherein the selection is based on the training data used in training the machine learning model involving historical job listings assigned to the same job segment as the job segment assigned to the first active job listing.  
wherein the first group of features characterizing interactions between applicants to the job described in the historical job listing and the moderator of the historical job listing comprises a hierarchy of ranked features, the method further comprising: determining, based on the hierarchy ranked features, a highest-ranking feature with a non- zero value; and converting remaining features with a ranking that is below the highest-ranking feature in the hierarchy to a value of zero.  
wherein the first group of features characterizing interactions between applicants to the job described in the historical job listing and the moderator of the historical job listing comprises at least one feature characterizing:  a number of applicants messaged by the moderator; a number of applicants with resumes viewed by the moderator; a number of applicants with profiles viewed by the moderator; a number of qualified applicants for the job described in the job listing: and a number of non-qualified applicants for the job described in the job listing.  
wherein the third group of features characterizing attributes of the job described in the job listing comprise: a location of the job, a function of the job; an industry of a company associated with the job; a seniority level associated with the job; a job title; a required skill: a salary; a company segment; or a payment model associated with the job listing.  
wherein the outcome for the historical job listing is one of i) successful, indicating that an applicant was hired for a job described in the historical job listing, or ii) unsuccessful, indicating that no applicant was hired for a job described in the job listing.  
wherein prior to providing as input to the trained machine learning model a plurality of features for a first active job listing, selecting the first active job listing based on the first active job listing having been an active job listing for a predetermined duration of time.  
generating a recommendation relating to a budget associated with the first active job listing based on a result of the comparison of the first score with the predetermined threshold; and presenting, via a user interface of the online job hosting service, the recommendation.
The limitations are a process that under its broadest reasonable interpretation, fall within the “mathematical concepts” and “certain methods of organizing human activity” groupings of abstract ideas because other than reciting [“a computer implemented” and “system”], the series of steps describe mathematical relationships/calculations for training data which encompasses mathematical concepts (i.e., mathematical relationships, calculations) and generating a recommendation relating to a budget which encompasses commercial interactions (i.e., marketing or sales activities or behaviors, and business relations.)  
Each of the additional limitations of the dependent claims is no more than mere instructions to apply the exception using generic computer components. The combination of these additional elements is no more than mere instructions to apply the exception using the generic computer components. Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application.
The dependent claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The additional elements amount mere instructions to apply the exception using generic computer components. Even when viewed as an ordered combination, the dependent claims simply convey the abstract idea itself applied on a generic computer and are held to be ineligible under Steps 2A1/2A2/2B of the 2019 PEG framework at least similar rationale as discussed above regarding claims 21, and 31.

Response to Arguments
With respect to the 35 USC 101 rejections, the examiner asserts that the claim amendments are insufficient to overcome the 101 rejections. As indicated in the rejection above, claims 21, 23-31, 33-40 are directed an abstract idea without significantly more, and therefore directed to non-statutory subject matter. 
Applicant has amended the independent claims to recite the distinct features, at an online job hosting service, training a machine learning model to receive, as input, features associated with an active job listing hosted by the online job hosting service and generate, as output, a score between zero and one for use in predicting an outcome of the active job listing, wherein training of the machine learning model is based on a plurality of instances of training data, each instance of training data including a label for an historical job listing and a plurality of features associated with the historical job listing, the label for the historical job listing indicating an outcome for the historical job listing and the plurality of features including a first group of features characterizing interactions between applicants to a job described in the historical job listing and a moderator of the historical job listing, a second group of features characterizing attributes of the applicants to the job described in the historical job listing, and a third group of features characterizing attributes of the job described in the historical job listing; providing as input to the trained machine learning model a plurality of features for a first active job listing to generate for the active job listing a first score between zero and one; generating a predicted outcome for the first active job listing based on a comparison of the first score with a predetermined threshold; and presenting, via a user interface of the online job hosting service, information associated with the first active job listing, the information including the predicted outcome for the first active job listing.
The closest prior art reference, Thankappan (US 2018/0039948 A1) discloses [0049]: In some embodiments, the one or more predictive metrics may include a source effectiveness value of one or more employment position sources. The source effectiveness value indicates a predicted effectiveness of each of the one or more employment position sources. The employment position sources may include a job board, a job placement agency, a print source, a social media application, a job networking application, an academic job recruiting application, or any other source for posting an employment position. [0054]: A combination of parameters (e.g., job title, job function, location, source or source type, outcome (hire or success), and the like) may be determined, and existing data in a database that relates to the parameter combinations and the sourcing options for which the parameters are associated may be utilized to train a classifier model. Once the classifier model has been trained using the existing data, any incoming combination of parameters or features can be used to classify it as one of the sources. Furthermore, taking probabilities of classification into each source, along with numerous weightings based on quality and yield, source rankings can be efficiently generated off-line for each possible combination of parameters. A resulting predictive data model can thus efficiently process all of the data off-line and can process all incoming queries from users to output results based on the queries. [0057]: Using the classifier model created from the machine learning library API (e.g., the Mahout API, or the like), each combination of parameters is separated into its individual variables and input into the classifier model with their computed TFIDF weights. [0058]: The probabilities may then be weighted to produce source effectiveness scores. For example, the probabilities may be weighted by the number of employees hired per source or source type in the state or other desired area (e.g., sources which lead to less hires are penalized), the quality of the employees for each source or source type in the state or other desired area (e.g., amount of aces relative to total employee count), and the yield for each source or source type (e.g., hired employees relative to the number of applications). The source effectiveness scores may be converted to percentages, with the most effective source or source type having a 100 percent effectiveness score and the least effective source or source type having a 0 percent effectiveness score. 
Budzienski (US 20140244532 A1) discloses [0092] In one particular example, a job posting score is used to identify trending job postings is calculated based on a weighted summation of multiple factors. For example, the score can be calculated according to score=.SIGMA.(a*AR.sub.post+b*SR.sub.post+c*VR.sub.post+d*A.sub.emp+e*CF.- sub.emp) where a, b, c, d, and e are weighting factors, AR.sub.post is a measure of how many users have applied for the job posting, SR.sub.post is a measure of how many users have shared the job posting with other users, VR.sub.post is a measure of how many users have viewed the job posting, A.sub.emp is a measure of the employer's activity level in the job posting system, CF.sub.emp is a measure of the company status, desirability, or culture.
Will et al (US 20200234800 A1) discloses [0022] Recommendation engine trainer 134 obtains the training data generated by vector generator 132 and, using supervised learning techniques, trains one or more predictive models for predicting outcomes of clinical trials for patients. Training predictive models may involve using a training data set that includes training inputs that are associated with particular training outputs (e.g., labels). As such, training data comprising historical patient attributes and identifying information of clinical trials associated with labels indicating whether or not clinical trials were beneficial is used to train one or more predictive models to predict outcome of clinical trials for patients. [0034] For example, a predictive model may process the inputs and output a predicted outcome (e.g., which may take the form of a score) for each of a plurality of clinical trials (e.g., identified by trial recommendation engine 144), each score indicating a predicted strength of benefit of a respective clinical trial to the given patient. In certain embodiments, predictive models may be trained based on individual clinician preferences for a clinician that requested the recommended clinical trials, and outputs of the predictive models may be in accord with the clinician preferences (e.g., clinical trials of a type preferred by the clinician may be assigned higher scores according to the training of the model). 
However, Thankappan, Budzienski and Will either singularly or in combination, fail anticipate or render obvious to following the underlined distinct features.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
S. Benabderrahmane, N. Mellouli and M. Lamolle, "Predicting the Users' Clickstreams Using Time Series Representation, Symbolic Sequences, and Deep Learning: Application on Job Offers Recommendation Tasks," 2017 IEEE International Conference on Information Reuse and Integration (IRI), 2017, pp. 436-443, doi: 10.1109/IRI.2017.54 discloses a new job board recommendation system that is a decision making tool intended to guide recruiters while they are posting a job on the Internet. First, the job applicant clickstreams history on various job boards are stored in a large learning database, and then represented as time series. Second, a deep neural network architecture is used to predict future values of the clicks on the job boards. Third, and in a parallel way, dimensionality reduction techniques are used to transform the clicks multivariate numerical time series into temporal symbolic sequences. Ngrams are then used to predict future symbols for each sequence
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAAME OFORI-AWUAH whose telephone number is (571)270-1359. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynda Jasmin can be reached on 571-272-6782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MAAME OFORI-AWUAH
Examiner
Art Unit 3629



/MAAME OFORI-AWUAH/Examiner, Art Unit 3629                                                                                                                                                                                                        
/GABRIELLE A MCCORMICK/Primary Examiner, Art Unit 3629